Citation Nr: 0530124	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  00-11 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for lung disease, to 
include chronic obstructive pulmonary disease and emphysema.  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 




INTRODUCTION

The veteran had active service from October 1943 to January 
1946 and from July 1946 to May 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Oakland, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claim of 
entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) and emphysema.  The veteran 
appealed, and in March 2005, the Board remanded the claim for 
additional development.  

The Board notes that as of June 2004, jurisdiction over the 
veteran's claims file was transferred to the RO in 
Albuquerque, New Mexico.  In addition, in a statement, 
received in September 2005, he requested that jurisdiction 
over his claims file be transferred to the RO in Phoenix, 
Arizona.

In a letter, received in September 2005, the veteran raised 
the issue of entitlement to an increased rating for service-
connected post-traumatic stress disorder.  This claim has not 
been adjudicated by the agency of original jurisdiction, and 
is referred to the RO for appropriate action.


FINDING OF FACT

The veteran does not have lung disease, to include COPD and 
emphysema, that was present in service or is otherwise 
related to such service, or that was caused or aggravated by 
a service-connected condition.




CONCLUSION OF LAW

The criteria for entitlement to service connection for lung 
disease, to include COPD and emphysema, have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The veteran argues that he has lung disease, to include COPD 
and emphysema, as a result of his service, or as secondary to 
his service-connected pulmonary tuberculosis.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  See 38 
C.F.R. § 3.303(d).  In such instances, a grant of service 
connection is warranted only when, "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  Id.

In addition, service connection may be granted for a 
"[d]isability which is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a); 
Harder v Brown, 5 Vet. App. 183, 187-89 (1993); Allen v. 
Brown, 7 Vet. App. 439 (1995).

The veteran's service medical records show that in August 
1944, he was treated for actue bronchitis.  A chest X-ray was 
negative.  In February 1948, he underwent a routine chest X-
ray for separation that showed abnormal findings in the left 
lung, specifically, it was suspicious for chest lesion.  An 
April 1948 report notes that repeated chest X-rays over the 
next two months (i.e., since February) showed no changes, 
that the veteran remained symptom-free, and that it was 
recommended that he be separated from service.  The final 
diagnosis was pulmonary fibrosis, etiology unknown.  

As for the post-service medical evidence, VA examination 
reports dated in August 1948 and February 1949 noted that X-
rays indicated pulmonary tuberculosis, and that it was not 
possible to determine whether the veteran's tuberculosis was 
active.  Addendums to the February 1949 report, dated in 
March and April of 1949, show that examiners determined that 
the veteran's tuberculosis satisfied the criteria of an 
arrested case, and assigned a diagnosis of pulmonary 
tuberculosis, reinfection type, minimal, incurred during 
military service between August 1943 and February 1948, 
arrested, no symptoms.  

In a rating decision, dated in July 1949, the RO granted 
service connection for pulmonary tuberculosis, reinfection 
type, minimal, arrested, evaluated as 0 percent disabling 
(noncompensable).  The Board notes that the noncompensable 
evaluation remains in effect.

VA examination reports, dated in February 1999, February 
2004, and April 2005, contain diagnoses of tuberculosis, 
(characterized as "inactive, minimal and nondisabling," and 
"not found"), COPD, and/or emphysema.  

A statement from Lawrence Levy, M.D., received in March 2000, 
states that the veteran has "chronic lung disease which is 
at least in part smoking related."

A statement from Kent Matsuda, M.D., received in October 
2003, states that the veteran has COPD with pulmonary 
fibrosis.  

VA progress notes, dated between 2004 and 2005, contain 
diagnoses that include active tobacco abuse (see March 2004 
progress note), "nicotine dependence in early full remission 
since January 2005" (see March 2004 progress note), and 
COPD.  The reports also note pneumonia and tuberculosis, by 
history.  The reports note that the veteran is oxygen-
dependent, and that he has a history of smoking from one to 
11/2 packs of cigarettes per day for 60 years.  

The Board finds that the claim must be denied.  The veteran 
was treated for bronchitis on one occasion during service, 
with no subsequent diagnoses of bronchitis during service or 
thereafter.  The first post-service evidence of a respiratory 
disorder (other than tuberculosis) is found in the February 
1999 VA examination report.  This is approximately 50 years 
after separation from service. This lengthy period without 
treatment is evidence there has not been a continuity of 
symptomatology and weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In 
addition, there is no competent evidence of a link between 
COPD or emphysema and the veteran's service.  In this regard, 
Dr. Levy's March 2000 statement, and the opinions of VA 
examiners in the February 2004 and April 2005 VA examination 
reports, show that the examiners all associated the veteran's 
"lung disease," COPD, and/or emphysema, with his long 
history of smoking.  The VA examiner in April 2005 also 
stated that the in-service x-ray findings of pulmonary 
fibrosis were indicative of old pulmonary tuberculosis 
without disease, and that the COPD and emphysema were not 
related to the old inactive pulmonary tuberculosis.

The Board notes that the veteran has argued that he was 
provided cigarettes by the military during his service, and 
that he began smoking during service.  Accordingly, service 
connection for lung disease, to include COPD and emphysema, 
is not warranted.  To the extent that he may have intended to 
raise a claim based on nicotine addiction during service, the 
Board points out that his claim was received in March 1999, 
and that service connection for disability based on a 
veteran's addiction to nicotine is prohibited for claims 
filed after June 9, 1998.  See 38 U.S.C.A. § 1103 (West 
2002); 38 C.F.R. § 3.300 (2005).  

Finally, to the extent that the veteran may have intended to 
argue that the claimed conditions were caused or aggravated 
by his service-connected tuberculosis, there is no competent 
evidence of this.  In this regard, the opinions of VA 
examiners in the February 2004 and April 2005 VA examination 
reports show that the examiners indicated that there was no 
relationship between the veteran's tuberculosis and either 
his COPD or his emphysema.  Accordingly, service connection 
for lung disease, to include COPD and emphysema, as secondary 
to service-connected tuberculosis is not warranted.  See 38 
C.F.R. § 3.310.  Based on the foregoing, the Board finds that 
the preponderance of the evidence is against the claim, and 
that the claim must be denied.


II.  VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  VA promulgated regulations 
that implement these statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant notice letters in 
October 2003 and March 2005, (hereinafter "VCAA notification 
letters") that informed him of the type of information and 
evidence necessary to support his claim.  In addition, by 
virtue of the rating decision on appeal, the statement of the 
case (SOC), and the supplemental statements of the case 
(SSOCs), he was provided with specific information as to why 
this particular claim was being denied, and of the evidence 
that was lacking.  

With regard to elements (2) and (3), the Board notes that the 
RO's VCAA notification letters informed the appellant of his 
and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2005).  

Finally, with respect to element (4), the Board notes that 
the RO's VCAA notification letters contained a specific 
request for the appellant to provide additional evidence in 
support of his claim.  He was asked to identify all relevant 
treatment that he desired VA to attempt to obtain.  He was 
asked to identify all relevant treatment and to complete 
authorizations (VA Forms 21-4138 and 21-4142) for all 
evidence that he desired VA to attempt to obtain.  In 
addition, he was supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) by way of the September 2005 SSOC.  

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done - irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

Additionally, any defect with respect to the timing of the 
VCAA notice in this case was nonprejudicial.  There is no 
indication that the outcome of the case has been affected, as 
all evidence received has been considered by the RO.  
Accordingly, there is no indication that the outcome of the 
case would have been different had the appellant received 
pre-adjudicatory notice.  He has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim.  See Mayfield v. Nicholson, 19 Vet. App. 220 
(2005).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA medical records.  The veteran has been afforded 
several VA examinations, and etiological opinions have been 
obtained.  The Board concludes, therefore, that a decision on 
the merits at this time does not violate the VCAA, nor 
prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).

The Board notes that the veteran provided a written statement 
to the RO in September 2005.  As his contentions are 
essentially cumulative of those already of record, remand to 
the RO for the issuance of an SSOC is not warranted.  See 
38 C.F.R. § 19.37.

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of the duty to assist could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  


ORDER

Service connection for lung disease, to include COPD and 
emphysema, is denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


